Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 12-16 of the remarks, filed 3/3/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pundir (US 2017/0192892).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colline (US 2016/0350239) in view of Chen (US 10,552,085) and in further view of Colgrove (US 7,293,133) and Pundir (US 2017/0192892).
In regards to claims 1, 7, and 13, taking claim 7 as exemplary Colline teaches
A data storage system, comprising: (fig. 1d data storage system 112 (see also ¶44)
processing circuitry and memory coupled to the processing circuitry, the memory storing instructions, wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to:   (fig. 1d. target device 144 of data storage system 112, which is detailed in fig. 2 comprises CPU 204 (processing circuitry) which is coupled to target device memory 208, which includes NVM 212.  ¶46 teaches that the NVM 212 can contain program instructions to be executed by the processor) 
a first storage enclosure that is directly connected to at least one storage processor of a data storage system through a high speed bus that physically connects the first storage enclosure to the storage processor (fig. 1d. storage enclosure 148 (first storage enclosure) is connected to target device 144 (internally in fig. 1d, or externally to host bus adaptor 120 as shown in fig. 1c and ¶43) via a 236 wide SAS link (high speed bus), where fig. 2 shows that the target device contains CPU 204 that connects to the SAS link either directly or via a protocol controller (see ¶48)
wherein the data storage system further includes at least one secondary storage enclosure that is indirectly connected to the storage processor through the first storage enclosure by way of at least one external cable including an external cable that is physically connected to the first storage controller; (fig. 1d. ¶44 teaches enclosure 128a (secondary storage enclosure) is connected to enclosure 148 (first storage enclosure) via Daisy chain bus 156a (external cable physically connected to the first storage enclosure) which is indirectly connected to the target device 144 (which contains the CPU 204 (i.e. storage processor, see also fig. 2)) via SAS expander 140a of the first storage enclosure.

Colline may not explicitly teach the entirety of the remaining limitations of:
selectively allocate data storage space for storing data storage metadata from non-volatile data storage devices contained in a first storage enclosure that is directly connected to at least one storage processor of a data storage system
generate data storage metadata within the data storage system; and 
store the data storage metadata generated within the data storage system into the data storage space that was selectively allocated for storing data storage metadata from the non-volatile data storage devices contained in the first storage enclosure.
	Chen teaches that a storage aggregate (i.e. enclosure) of a server (see 321 of Fig. 3A) can comprise a plurality of multiple drives (C14:33-34) and that context metadata and other metadata (C3:62-C6:23) can be used to manage the associated data stored on them.
	Therefore, with the teachings of Colline and Chen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to be able to modify Colline, such that the storage devices 132 of Colline (see fig. 1d) can store the context metadata and other meta data associated with the data that is stored on the storage devices.  The motivation for making such a modification is that the metadata is necessary for properly tracking, storing, and modifying the data on those storage devices in an optimum manner that facilitates the accessing and management of the data to not only increase throughput to/from host computers 116/136, but to also extend the life of the those storage devices.
	The combination of Colline and Chen may not explicitly teach that the data generated, selectively allocated and stored is metadata.  

	Therefore, with the teachings of Colgrove, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to be able to further modify the system of Colline and Chen with the teachings of Colgrove such that metadata can be allocated and migrated between storage drives in the same ways that application data is, such that metadata can be migrated to/from the multiple daisy chained enclosure tiers of Colline (see Colline fig. 1d.).  The motivation for doing so, allows the system to collocate and simplify the storage allocation and migration of data and its associated metadata.
	the combination of Colline, Chen and Colgrove may not explicitly teach the claim limitations of 
wherein the data storage metadata includes a mapping tree that represents mappings between logical block addresses within a logical block address space of a logical volume and corresponding physical pages of non-volatile data storage in the non-volatile data storage devices in the first storage enclosure and in non-volatile data storage devices in the secondary storage enclosure, and wherein the mapping tree includes upper levels of nodes and lower levels of nodes,
at least in part by storing only the lower levels of nodes of the mapping tree within the data storage space that was selectively allocated for storing data storage metadata from the non-volatile data storage devices contained in the first storage enclosure, while storing the upper levels of nodes of the mapping tree within a memory contained in the storage processor of the data storage system. 
Pundir teaches in ¶57-58 a dense tree (mapping tree) that provides mappings of logical volumes (i.e. LBAs within volume) to extent keys direct to an extent (corresponding physical location in any accessible storage device), wherein the trees entries (nodes) are split into multiple levels (as seen by levels 0 through 2 in fig. 7) and that the level 0 (upper level) is stored 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the system of Colline, Chen and Colgrove with the teachings of Pundir to incorporate the mapping metadata with a multilayer tree system with the higher levels stored in-core and lower levels stored on flash (i.e. not in the core).  This system allows for the management and handling of i/o requests to multiple volumes and regions of a distributed storage architecture (i.e. a first and second enclosure) (Pundir, ¶53), and for rapid access for the data residing in volumes with mappings that are stored in the top level in-core memory.
In regards to claims 2, 8, and 14 the combination of Colline, Chen, Colgrove and Pundir as per claims 1, 7, and 13 respectively where Chen further teaches in C16:6-12 that data can be selectively stored on one drive/disk (i.e. or enclosure comprising multiple sets of drives/disks) based on the age and/or “hotness” or “coldness” of the data.  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Colline, Chen and Colgrove such that data can be selectively allocated to one enclosure over another, therefore teaching the claimed limitation of: 
wherein selectively allocating data storage space for storing data storage metadata further includes selecting available data storage space located in the non-volatile data storage devices contained in the first storage enclosure over available data storage space located in non-volatile data storage devices contained in the secondary storage enclosure. 
The motivation for making this further modification is to better distribute wear and/or improve performance (C16:11-12, Chen)
In regards to claims 3, 9, and 15 the combination of Colline, Chen, Colgrove and Pundir as per claims 2, 8, and 14 respectively with Colgrove further teaching
moving host data from the non-volatile data storage devices contained in the first storage enclosure to non-volatile data storage devices contained in the secondary storage enclosure in order to create data storage space available for allocation from non-volatile data storage devices contained in the first storage enclosure to store the data storage metadata. (C1:43-45 teaches that data can be migrated off of primary storage (i.e. first storage enclosure) to other forms of storage (i.e. second storage enclosure) in order to free disk space).
In regards to claims 4, 10, and 16 the combination of Colline, Chen, Colgrove and Pundir as per claims 3, 9, and 15 respectively with Chen further teaching   
identifying unused data storage space in the non-volatile data storage devices contained in the first storage enclosure in order to create data storage space available for allocation from the non-volatile data storage devices contained in the first storage enclosure to store the data storage metadata. (C11:15-17, teaches that garbage collection processes can be used to recycle nonvolatile memory)
In regards to claims 5, 11, and 17  the combination of Colline, Chen, Colgrove and Pundir as per claims 4, 10, and 16 respectively with Chen further teaching   
evenly distributing the data storage metadata across the non-volatile data storage devices contained in the first storage enclosure such that each non-volatile data storage device contained in the first storage enclosure stores the same amount of data storage metadata. (C16:2-23 teaches that data and/or metadata can be evenly distribute via striping data (or metadata) to each disk/drive/device.)
In regards to claims 6, 12, and 18 the combination of Colline, Chen, Colgrove and Pundir as per claims 4, 10, and 16 respectively with Chen further teaching  
wherein the data storage metadata includes mapping metadata that identifies the locations of blocks of physical non-volatile storage that are mapped to corresponding portions of a logical address space of a logical volume that is accessed by host I/O requests received and processed by the data storage system. (C3:62-C6:23 describes the use of context and/or 
In regards to claim 19 the combination of Colline, Chen, Colgrove and Pundir as per claim 1 Colline further teaches
wherein the at least one secondary storage enclosure comprises a plurality of secondary storage enclosures; and wherein the at least one external cable comprises a plurality of external cables that form a daisy chain of external cables extending out from the first storage enclosure that connect the secondary storage enclosures to the storage processor through the first storage enclosure. (¶44 and fig. 1d teaches that multiple secondary enclosure can be daisy chained from the storage enclosure 148 (first storage enclosure) via daisy chain bus 156a, 156b, etc… (plurality of cables) that connect the storage enclosures 128a, 128b, etc… (plurality of secondary storage enclosures) to the target device 144 (which contains the storage processor CPU 204 (see fig. 2)) via expander 140a inside the storage enclosure 148.
In regards to claim 20 the combination of Colline, Chen, Colgrove and Pundir as per claim 19
Colline further teaches
wherein the storage processor operates to process host I/O requests received by the storage processor from at least one host over a network; and wherein the host 1/O requests are directed to data objects hosted by the data storage system. (¶45 and fig. 2 that the target device 144 (and its associated CPU 204) communicates with one or more host computers 116, 136 which manage data transfers (reads/writes) between the hosts and the storage devices 132 (non-volatile data storage devices) included in the one or more enclosures.
In regards to claim 21 the combination of Colline, Chen, Colgrove and Pundir as per claim 20
Colline further teaches
wherein the at least one secondary storage enclosure comprises at least one SAS (Serial Attached SCSI (Small Computer System Interface)) expander. (¶43 and fig. 1d, storage enclosure 128a (at least one secondary storage enclosure) contains SAS expander 140b)
In regards to claim 22 the combination of Colline, Chen, Colgrove and Pundir as per claim 1
Pundir further teaches
wherein the lower level nodes of the mapping tree include a leaf level of leaf nodes; wherein each leaf node maps a corresponding segment within the logical address space of the logical volume to pointers in virtual blocks within a virtual block layer of the mapping tree; and wherein each pointer in the virtual blocks points to an individual one of the pages of non-volatile data storage. (¶58 and fig. 6 and 7 teaches that entries (i.e. nodes) in the lower levels contain a leaf consisting of a data entry 610, wherein the data entry which contain an extent key 618.  ¶36 and fig. 4 and 5 teaches a logical volume space location (i.e. segment within the logical address space of the logical volume) is mapped to an extent key 628 of an extent key space of a storage container (pointers in virtual blocks within a virtual block layer of the mapping tree) which ¶44 teaches the extent key is then used to retrieve the storage location  containing the data (individual page of storage) 
In regards to claim 23 the combination of Colline, Chen, Colgrove and Pundir as per claim 22
Pundir further teaches
wherein at least a portion of the nodes in the upper levels of nodes of the mapping tree contain pointers to the nodes in the leaf level of leaf nodes within the mapping tree. (fig. 6 and 7 and ¶58 teaches the upper level can contain index entries 620 that container a pointer to a lower level node (i.e. either a data entry (leaf node) or another index entry to a further lower level).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137